     Case 2:19-cv-01615-GMN-EJY Document 7 Filed 09/30/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     DANNY RAY SALZER,                                   Case No. 2:19-cv-01615-GMN-EJY
4                                            Plaintiff                   ORDER
5            v.
6     CAVASOS et al.,
7                                       Defendants
8
9
10   I.     DISCUSSION

11          This action began with a pro se civil rights complaint filed by an inmate pursuant

12   to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

13   (1971). On August 24, 2020, the Court issued an order dismissing the complaint with

14   leave to amend and directed Plaintiff to file an amended complaint within 30 days. (ECF

15   No. 6 at 8). The 30-day period has now expired, and Plaintiff has not filed an amended

16   complaint or otherwise responded to the Court’s order.

17          District courts have the inherent power to control their dockets and “[i]n the

18   exercise of that power, they may impose sanctions including, where appropriate . . .

19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

24   1992) (affirming dismissal for failure to comply with an order requiring amendment of

25   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

26   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

27   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

28   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
     Case 2:19-cv-01615-GMN-EJY Document 7 Filed 09/30/20 Page 2 of 3



1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
2    local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
20   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within 30
21   days expressly stated: “It is further ordered that, if Plaintiff fails to file an amended
22   complaint curing the deficiencies of his claims against the deputy U.S. Marshals, this
23   action will be dismissed without prejudice.” (ECF No. 6 at 8). Thus, Plaintiff had adequate
24   warning that dismissal would result from his noncompliance with the Court’s order to file
25   an amended complaint within 30 days.
26   ///
27   ///
28   ///



                                                  -2-
     Case 2:19-cv-01615-GMN-EJY Document 7 Filed 09/30/20 Page 3 of 3



1    II.   CONCLUSION
2          It is therefore ordered that this action is dismissed without prejudice based on
3    Plaintiff’s failure to file an amended complaint in compliance with this Court’s August 24,
4    2020, order.
5          It is further ordered that the Clerk of Court shall close the case and enter judgment
6    accordingly.
7
8                     30 day of September 2020.
           DATED THIS ____
9
10                                                    Gloria M. Navarro, Judge
                                                      United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
